DETAILED ACTION
This is a First Action on the Merits in response to the application filed 03/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-15 are currently pending in the application and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-15, the independent claims (claims 1, 8 and 15) are directed, in part, to a method, a system and one or more non-transitory machine readable information a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to identifying a plurality of technology components corresponding to a plurality of technology assets…; assigning… a first ranking to each factor of a first set of factors corresponding to each of the plurality of technology components by using a technology scoring model (TSM), wherein the TSM ranks the first set of factors based on a Natural language processing of a first source data associated with the plurality of technology components, the first source data obtained from a first plurality of sources; assigning… a second ranking to each factor of a second set of factors corresponding to each of the plurality of technology assets by using an asset scoring model (ASM), the ASM ranks the second set of factors based on a Natural language processing of a second source data associated with the plurality of technology assets, the second source data obtained from a second plurality of sources; deriving… a plurality of mapping matrices corresponding to the plurality of technology assets based at least on the first ranking of the first set of factors and the second ranking of the second set of factors, wherein a mapping matrix of the plurality of mapping matrices corresponding to a technology asset of the plurality of technology assets is indicative of relative relevance of the first set of factors associated with a technology component with respect to the second set of factors associated with the technology asset; assigning, via the one or more hardware processors, a mapping score to each of the plurality of technology assets against each technology component of the plurality of technology components based on the plurality of mapping matrices; and recommending, via the one or more hardware processors, a technology asset from amongst the plurality of technology assets based on the mapping score assigned to each of the plurality of technology assets. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “technology components”; “technology assets”; “an asset repository”; “one or more hardware processors”; “natural language processing”; “source data”; “an asset scoring model”; “mapping matrices”; “a system”; “one or more memories”; “one or more non-transitory machine-readable information storage mediums”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 1 and related text and [0025-0028] to understand that the invention may be implemented in a generic environment that “The system 200 includes or is otherwise in communication with one or more hardware processors such as a processor 202, at least one memory such as a memory 204, and an I/O interface 206. The processor 202, memory 204, and the I/O interface 206 may be coupled by a system bus such as a system bus 208 or similar mechanism. The I/O interface 206 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface, and the like. The I/O interface 206 may include a variety of software and hardware interfaces, for example, interfaces for peripheral device(s), such as a keyboard, a mouse, an external memory, a camera device, and a printer. Further, the I/O interface 206 may enable the system 102 to communicate with other devices, such as web servers and external databases. The I/O interface 206 can facilitate multiple communications within a wide variety of networks and protocol types, including wired networks, for example, local area network (LAN), cable, etc., and wireless networks, such as Wireless LAN (WLAN), cellular, or satellite. For the purpose, the I/O interface 206 may include one or more ports for connecting a number of computing systems with one another or to another server computer. The I/O interface 206 may include one or more ports for connecting a number of devices to one another or to another server. The hardware processor 202 may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the hardware processor 202 is configured to fetch and execute computer-readable instructions stored in the memory 204. The memory 204 may include any computer-readable medium known in the art including, for example, volatile memory, such as static random access memory (SRAM) and dynamic random access memory (DRAM), and/or non-volatile memory, such as read only memory (ROM), erasable programmable ROM, flash memories, hard disks, optical disks, and magnetic tapes. In an embodiment, the memory 204 includes a plurality of modules 220 and a repository 240 for storing data processed, received, and generated by one or more of the modules 220. The modules 220 may include routines, programs, objects, components, data structures, and so on, which perform particular tasks or implement particular abstract data types. The repository 240, amongst other things, includes a system database 242 and other data 244. The other data 244 may include data generated as a result of the execution of one or more modules in the modules 220.” As described, the use of Natural Language Processing does not amount to a practical application because it is considered well-understood, routine and conventional activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Regarding the use of Natural Language Processing to evaluate the received data, the Examiner notes that this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).
Dependent claims 2-7, 9-14 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 8, 10-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0203773 (hereinafter; Shiralkar) in view of US Pub. No. 2014/0081680 (hereinafter; Telle) further in view of US Pub. No. 2002/0143606 (hereinafter; Atefi).
Regarding claims 1/8/15, Shiralkar discloses:
A processor-implemented method; a system for technology recommendations, comprising one or more memories and one or more hardware processors, the one or more memories coupled to the one or more hardware processors, wherein the one or more hardware processors are configured to execute programmed instructions stored in the one or more memories to; one or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: Shiralkar Fig. 10; [0113]; Digital processing system 1000 may contain one or more processors such as a central processing unit, random access memory, secondary memory.
identifying a plurality of technology components corresponding to a plurality of technology assets stored in an asset repository, via one or more hardware processors; Shiralkar [0008] discloses aspects to provide a ranking for each of the assets in the asset repository and also to recommend specific electronic assets for each of the set of delivery phases. The catalog accordingly maintains the ranking and recommendations associated with each of the electronic assets, with the search tool then including the maintained rankings and/or recommendations in the search results.
assigning, via the one or more hardware processors, a first ranking to each factor of a first set of factors corresponding to each of the plurality of technology components Shiralkar Fig. 3; [0060] disclose Rank/recommend assets 320 facilitates subject matter experts (SMEs) 255 to provide a ranking for each of the uploaded electronic assets in asset repository 280 and also to recommend specific electronic assets for each of the set of delivery phases. An SME may also recommend the specific uploaded asset to be used for a corresponding combination of delivery phase, asset type, technology and service line. Furthermore, the rankings may be provided in relation to all the uploaded assets or in relation to specific groups of assets (based on delivery phase, type, technology, etc.). Multiple rankings in relation to different groups/all assets may also be specified by the SMEs. 
of a first source data associated with the plurality of technology components, the first source data obtained from a first plurality of sources; Shiralkar Fig. 1; [0035] disclose Each of data stores 180A-180D represents a non-volatile storage facilitating storage and retrieval of a collection of data by applications executing in user systems 160A-160N and also asset management system 150. Some of the data stores may be implemented using relational database technologies and therefore provide storage and retrieval of data using structured queries such as SQL (Structured Query Language). Other data stores may be implemented as file stores providing storage and retrieval of data in the form of one or more files organized as one or more directories
assigning, via the one or more hardware processors, a second ranking to each factor of a second set of factors corresponding to each of the plurality of technology assets by using an asset scoring model (ASM), Shiralkar [0060-0061] disclose providing a ranking for each of the electronic assets in asset repository 280; the rankings may be provided in relation to all the assets or in relation to specific groups of assets; multiple rankings in relation to different groups/all assets (i.e. factors) may also be specified. 
the second source data obtained from a second plurality of sources; Shiralkar Fig. 1; [0035] disclose Other data stores may be implemented as file stores providing storage and retrieval of data in the form of one or more files organized as one or more directories.
and recommending, via the one or more hardware processors, a technology asset from amongst the plurality of technology assets based on the mapping score assigned to each of the plurality of technology assets. Shiralkar [0008] discloses providing a ranking for each of the assets in the asset repository and also recommending specific electronic assets for each of the set of delivery phases. The catalog accordingly maintains the ranking and recommendations associated with each of the electronic assets, with the search tool then including the maintained rankings and/or recommendations in the search results.  
Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose ranking factors using natural language processing. However, Telle discloses the following limitations:
by using a technology scoring model (TSM), wherein the TSM ranks the first set of factors based on a Natural language processing Telle discloses the use of natural language processing in at least [0070]; [0092]; Data extraction and validation component 742 may include any method for extracting data including, for example and without limitation, parsing, natural language processing, and manual extraction by a user.
the ASM ranks the second set of factors based on a Natural language processing of a second source data associated with the plurality of technology assets, Telle discloses the use of natural language processing in at least [0070]; [0092]; Data extraction and validation component 742 may include any method for extracting data including, for example and without limitation, parsing, natural language processing, and manual extraction by a user.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the methods and systems for evaluating technology assets that use multiple datasets of Telle in order to generate multiple technological evaluations of technology assets (Telle abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose using a mapping matrix. However, Atefi discloses the following limitations:
deriving, via the one or more hardware processors, a plurality of mapping matrices corresponding to the plurality of technology assets based at least on the first ranking of the first set of factors and the second ranking of the second set of factors, wherein a mapping matrix of the plurality of mapping matrices corresponding to a technology asset of the plurality of technology assets is indicative of relative relevance of the first set of factors associated with a 35technology component with respect to the second set of factors associated with the technology asset; Atefi [0002] discloses an IT service matrix which rates the IT service in several key attributes according to a level of maturity and increasing customer satisfaction (i.e. relevance); [0011] discloses detailed service assessment matrices including one for each service characteristic, with a row for each service attributes. These detailed assessment matrices allow for an even more detailed analysis of the IT service and providing of the most detailed and intensive analysis.
assigning, via the one or more hardware processors, a mapping score to each of the plurality of technology assets against each technology component of the plurality of technology components based on the plurality of mapping matrices; Atefi Fig. 3 and [0032] disclose a matrix showing different levels of IT service maturity based on key attributes, with different categories being shown in the matrix. Multiple levels of increasing maturity are shown. Each level is provided for each attribute and as a result of the assessment an IT organization may have different levels for different attributes.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the system and methods for assessing Information Technology Services of Atefi that uses an IT service matrix for rating the IT services in order to address customer satisfaction (Atefi abstract; [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

Regarding claims 3/10, although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose data obtained from surveys or reports. However, Telle discloses the following limitations:
The method of claim 1; the system of claim 8, wherein the first plurality of sources comprise survey data obtained from one or more surveys, Telle [0089] discloses collecting survey questions social media data, analyst reports Telle Fig. 18; Fig. 22; [0138] disclose reports by analyst. and incident data obtained corresponding to the first set of factors. Telle [0086] discloses incident management associated with the assets. 
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the methods and systems for evaluating technology assets that use multiple datasets of Telle in order to generate multiple technological evaluations of technology assets (Telle abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 4/11, Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose ranking factors using natural language processing. However, Telle discloses the following limitations:
The method of claim 1, the system of claim 8, wherein assigning a first ranking to a factor from amongst the first set of factors based on the Natural language processing of the first source data associated with a technology component from amongst the plurality of technology components comprises; Telle discloses the use of natural language processing in at least [0070]; [0092]; Data extraction and validation component 742 may include any method for extracting data including, for example and without limitation, parsing, natural language processing, and manual extraction by a user.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the methods and systems for evaluating technology assets that use multiple datasets of Telle in order to generate multiple technological evaluations of technology assets (Telle abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose using a mapping matrix. However, Atefi discloses the following limitations:
the one or more hardware processors are capable of executing programmed instructions to: identifying positive instances of a technology associated with the technology component in the first source data; Atefi [0009] discloses the use of a matrix of key factors and levels of satisfaction (i.e. positive instances) to determine where the current information technology organization is and where the customers would like it to be in the future.
creating an index of a count of the positive instances of the factor and synonyms thereof; Atefi [0038] discloses rewording questions during interviews while assessing IT services in order to making them understandable to the customers.
conducting a context analysis and a sentiment analysis on the positive instances identified for the factor corresponding to the technology component; and ranking the factor based on the context analysis and the sentiment analysis. Atefi [0009] discloses the use of a matrix of key factors and levels of satisfaction (i.e. sentiment) to determine where the current information technology organization is and where the customers would like it to be in the future. This matrix may be in the form of a generic matrix for all service assessments and allow for a quick and relatively simple assessment of the IT service; [0032] and Fig. 3 disclose different levels of IT service maturity based on key attributes (i.e. ranking) with categories being shown in a matrix; as a result of the ranking customer satisfaction (i.e. sentiment) is assessed. 
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the system and methods for assessing Information Technology Services of Atefi that uses an IT service matrix for rating the IT services in order to address customer satisfaction (Atefi abstract; [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

Claim(s) 2, 5, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiralkar in view of Telle further in view of Atefi and further in view of US Pub. No. 2020/0167145 (hereinafter; Franchitti).
Regarding claims 2/9, although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose the type of factors. However, Franchitti discloses the following limitations:
The method of claim 1; the system of claim 8, wherein the first set of factors comprises sustenance factor, [0147] sustainability factors common use factor, [0173] common architecture domain resource availability factor, [0213] underlying resources provided performance factor, [0012] performance data security factor, [0213] digital security  Al factor, [0190] AI and the use of neural networks cloud factor, [0144] cloud portability and services and the use of cloud infrastructure Big Data factor, [0222] big data requirements and taxonomies and automation factor [0131] intelligent automation.  
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the method for adapting networks of Franchitti in order to modify a software package and provide the system capability (Franchitti abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5/12, although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose the type of factors. However, Franchitti discloses the following limitations:
The method of claim 1; the system of claim 8, wherein the second set of factors comprises mission criticality factor, [0129] mission-critical initiatives performance factor, [0012] performance data security factor, [0213] digital security data privacy factor, [0335] trust models and privacy maintainability factor, [0144] maintainability attributes artificial intelligence (Al) factor, [0190] AI and the use of neural networks cloud factor, [0144] cloud portability and services and the use of cloud infrastructure Big Data factor, [0222] big data requirements and taxonomies and automation factor [0131] intelligent automation.  
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the method for adapting networks of Franchitti in order to modify a software package and provide the system capability (Franchitti abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiralkar in view of Telle further in view of Atefi and further in view of US Pub. No. 2018/0150488 (hereinafter; Runchey).
Regarding claims 6/13, Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose using Intellectual Property or Social Media as part of the data. However, Runchey discloses the following limitations:
The method of claim 1; the system of claim 8, wherein the second plurality of sources comprises information documentation associated with the plurality of technology assets, intellectual property safety reports associated with the plurality of technology assets, social media data, Runchey [0290] discloses the use of social network maps; [0329] discloses security services; Table 8 discloses products security associated with Intellectual Property.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the representation of events in a global network that uses natural language processing techniques and multiple data sources of Runchey in order to present a semantic model of everything recorded (Runchey [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose ranking factors using natural language processing. However, Telle discloses the following limitations:
and one or more surveys associated with the plurality of technology assets Telle [0089] discloses collecting survey questions.
and wherein assigning the second ranking to a factor from amongst the second set of factors based on the Natural language processing of 37the second source data associated with a technology asset from amongst the plurality of technology assets comprises; Telle discloses the use of natural language processing in at least [0070]; [0092]; Data extraction and validation component 742 may include any method for extracting data including, for example and without limitation, parsing, natural language processing, and manual extraction by a user.
obtaining an interpretation of asset survey results for the second plurality of factors from the one or more surveys associated with the plurality of technology assets; Telle [0089] discloses collecting survey questions
with the interpretation of asset survey results. Telle [0089] discloses collecting survey questions.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the methods and systems for evaluating technology assets that use multiple datasets of Telle in order to generate multiple technological evaluations of technology assets (Telle abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose using a mapping matrix or identifying positive instances and sentiment. However, Atefi discloses the following limitations:
and ranking the factor based on a comparison of the score obtained by the context analysis and the sentiment analysis Atefi [0009] discloses the use of a matrix of key factors and levels of satisfaction (i.e. sentiment) to determine where the current information technology organization is and where the customers would like it to be in the future. This matrix may be in the form of a generic matrix for all service assessments and allow for a quick and relatively simple assessment of the IT service; [0032] and Fig. 3 disclose different levels of IT service maturity based on key attributes (i.e. ranking) with categories being shown in a matrix; as a result of the ranking customer satisfaction (i.e. sentiment) is assessed. 
the one or more hardware processors are capable of executing programmed instructions to: identifying positive instances of the technology asset in the second source data; Atefi [0009] discloses the use of a matrix of key factors and levels of satisfaction (i.e. positive instances) to determine where the current information technology organization is and where the customers would like it to be in the future.
creating an index of a count of the positive instances of the factor and synonyms thereof; Atefi [0038] discloses rewording questions during interviews while assessing IT services in order to making them understandable to the customers.
conducting a context analysis and a sentiment analysis on the positive instances identified for the factor corresponding to the technology asset; Atefi [0009] discloses the use of a matrix of key factors and levels of satisfaction (i.e. sentiment) to determine where the current information technology organization is and where the customers would like it to be in the future. This matrix may be in the form of a generic matrix for all service assessments and allow for a quick and relatively simple assessment of the IT service; [0032] and Fig. 3 disclose different levels of IT service maturity based on key attributes (i.e. ranking) with categories being shown in a matrix; as a result of the ranking customer satisfaction (i.e. sentiment) is assessed.
obtaining a score for the factor based on the context analysis and the sentiment analysis; Atefi Fig. 3 and [0032] disclose a matrix showing different levels of IT service maturity based on key attributes, with different categories being shown in the matrix. Multiple levels of increasing maturity are shown. Each level is provided for each attribute and as a result of the assessment an IT organization may have different levels for different attributes.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the system and methods for assessing Information Technology Services of Atefi that uses an IT service matrix for rating the IT services in order to address customer satisfaction (Atefi abstract; [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiralkar in view of Telle further in view of Atefi and further in view of US Pub. No. 2020/0387565 (hereinafter; Caglar).
Regarding claims 7/14, Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose using a mapping matrix. However, Atefi discloses the following limitations:
The method of claim 1; the system of claim 8, wherein deriving the plurality of mapping matrices further comprises; the one or more hardware processors are further configured by the instructions to: receiving a third source data from a third plurality of sources; Atefi Fig.3; [0032]; [0035] disclose multiple levels of IT services with different maturity levels associated with multiple sources of information; [0038] discloses multiple data sources assessed for each matrix and the multiple techniques used to captured the information. 
and deriving the plurality of mapping matrices based on the first ranking of the first set of factors, the second ranking of the second set of factors, and the positive indication of the linkage between the first set of factors and the second set of factors. Atefi Fig. 3 and [0032] disclose a simple matrix showing different levels of IT service maturity based on key attributes, with five categories; an example of each level of maturity is provided for each attribute. As a result of assessing the maturity, an IT organization may have different levels of maturity for different attributes; The difference may result from different priorities or differences in implementation, but, in general, the goal is to reach a higher level of maturity for each attribute and to improve on those attributes where the results are relatively less mature. So, an organization which has exceptional results in most categories may wish to focus on those where the results are merely consistent while an organization which is at the repeatable level may have an attribute in which it exhibits "consistent" results and would be more concerned about other areas.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the system and methods for assessing Information Technology Services of Atefi that uses an IT service matrix for rating the IT services in order to address customer satisfaction (Atefi abstract; [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Shiralkar discloses a system and methods for technology recommendations, Shiralkar does not specifically disclose obtaining a positive indication of linkage using natural language processing. However, Caglar discloses the following limitations:
obtaining a positive indication of linkage between the first set of factors and the second set of factors by performing a natural language processing of the third source data; Caglar [0058] discloses the use of machine learning models and natural language processing techniques. [0072] discloses the neural network 600 operates by receiving a vector of numbers from one layer; transforming the vector of numbers into a new vector of numbers using a matrix of numeric weights, a nonlinearity, or both; and providing the new vector of numbers to a subsequent layer of the neural network 600. Each subsequent layer of the neural network 600 can repeat this process until the neural network 600 outputs a final result at the output layer 606.
It would have been obvious to one of ordinary skill in the art to combine the system for managing electronic assets of Shiralkar with the plurality of sampled values of Caglar in order to obtain optimized computational models (Caglar abstract; [0002]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2017/0169498 (Kawamura et al.): discloses a method for presenting a plurality of recommended options. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683